Citation Nr: 0418993	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Human 
Immunodeficiency Virus (HIV) infection.

2.  Entitlement to service connection for right hip 
disability.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had military service from April 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that following the April 2002 rating 
decision, the veteran in June 2002 submitted a statement 
which can reasonably be construed as a notice of disagreement 
with the April 2002 rating decision as to the issues listed 
on the title page of this action.  Although the record 
reflects that the RO treated the June 2002 statement as a 
request to reopen the claim, rather than as a notice of 
disagreement, the record reflects that the veteran submitted 
a responsive VA Form 9 within one month of the issuance of a 
July 2003 statement of the case addressing the issues of 
entitlement to service connection for right hip disability 
and for HIV infection.  The Board accordingly finds that the 
instant case arises from the April 2002 rating decision.

The Board observes that the veteran failed, without 
explanation, to report for his requested hearing before a 
traveling member of the Board scheduled for March 2004.  His 
request for a Board hearing is therefore considered 
withdrawn.  38 C.F.R. § 20.704(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he sustained an injury to his right 
hip in service, and that he was infected with HIV at some 
point in service.

With respect to the right hip, service medical records are 
negative for any complaints, finding or diagnosis of right 
hip disability.  Private medical records for November 1998 to 
October 2001 show that the veteran presented in 1999 with a 
several-month history of right hip pain.  Diagnostic studies 
reportedly revealed the presence of avascular necrosis of the 
right hip with segmental collapse and a large loose fragment.  
The consulting physician noted that the veteran's past 
history revealed several possibilities for the development of 
the hip problems.  He then noted that the veteran reported 
being a paratrooper in service, that the veteran had a 
history of steady alcohol use, that the veteran used 
prednisone for some time for another problem, and that the 
veteran experienced a right hip injury in February 1999 when 
the hip was struck by a piece of steel at work.  The records 
show that the veteran thereafter underwent a right hip 
replacement in September 1999.

The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of his right hip 
disorder.  Given that the consulting physician suggested that 
the veteran's right hip disability might be due to his period 
of service, the Board is of the opinion that VA examination 
of the veteran would be helpful in the adjudication of the 
instant claim.

Turning to the issue of entitlement to service connection for 
HIV infection, service medical records are silent for any 
complaints, finding or diagnosis of HIV infection, but do 
show that he was treated in October 1977 for complaints of 
dysuria and penile discharge.  A gram stain revealed the 
presence of "GNEID", and the veteran was prescribed 
antibiotics and advised to abstain from sex, alcohol and 
dairy products for one week.

The veteran contends that he was first diagnosed with HIV 
infection in 1983 or 1984 by the American Red Cross; records 
from that organization are not on file, but the veteran has 
informed VA twice that the American Red Cross no longer has 
any records for him.  In January 2001 the veteran also 
reported treatment for HIV infection by Dr. Thaddeus Sutton 
since 1992, and by the Sentara Hampton Hospital since 1996.  
The record reflects that the RO thereafter requested records 
from Dr. Sutton for May 1993 to the present, and from Sentara 
Hampton Hospital for 1996 to the present.  In response, the 
record now contains private medical records, including from 
the referenced sources, dating from November 1998 to October 
2001.

In January 2003, the veteran completed a form authorizing VA 
to obtain records from Dr. Sutton and from the Sentara 
Hampton Hospital.  On the form he indicated that the above 
sources actually began treating him for HIV infection 
beginning in 1987.  The RO did not attempt to obtain any 
further records from the referenced sources, noting that 
records from Dr. Sutton and Sentara Hampton Hospital were 
already on file.

Given that the RO's previous request for records from Dr. 
Sutton and the Sentara Hampton Hospital were limited to the 
period from May 1993, and as the veteran has since indicated 
that he actually received treatment for HIV infection 
beginning much earlier than he initially reported, the Board 
is of the opinion that the RO should attempt to obtain 
records for the veteran from 1987.

In addition, given that the veteran was treated for "GNEID" 
(presumably a gram-negative extracellular and intracellular 
diplococci) in service, and as he contends that the "GNEID" 
was actually the initial HIV infection, the Board is of the 
opinion that a VA examination addressing the etiology of his 
HIV infection would be useful in the adjudication of the 
instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Dr. Thaddeus 
Sutton and Sentara Hampton Hospital, 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to include from Dr. 
Thaddeus Sutton and Sentara Hampton 
Hospital from 1987 to the present, 
which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should contact the 
veteran and request that he indicate 
whether he filed a Workers' 
Compensation claim in association 
with the right hip injury he 
sustained on the job in 1998 or 
1999.  If the veteran indicates that 
he did file such a claim, then, 
after obtaining any necessary 
information and authorization from 
the veteran, the RO should attempt 
to obtain copies of the medical 
records pertaining to any workers' 
compensation claims filed by the 
veteran from 1998 to the present. 

4.  After the above-requested 
development has been completed, the 
RO should afford the veteran a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's right hip disability.  
All indicated tests should be 
conducted, and the examiner is to 
set forth all findings in detail.  
The examiner should be asked to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's right hip disability 
is etiologically related to the 
veteran's period of service.  The 
complete rationale for all opinions 
expressed should also be provided.  
The claims folder, including a copy 
of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.

5.  The RO should also afford the 
veteran a VA examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's HIV 
infection.  All indicated tests 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  The examiner 
should be asked to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
current HIV infection is 
etiologically related to the 
veteran's period of service, to 
include the finding of "GNEID" on 
gram stain in October 1977.  The 
complete rationale for all opinions 
expressed should also be provided.  
The claims folder, including a copy 
of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003).  Then, the RO should 
re-adjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


